Exhibit 10.26

FIFTEENTH AMENDMENT AGREEMENT

THIS FIFTEENTH AMENDMENT AGREEMENT (this “Agreement”), is dated as of
November 5, 2008 by and between Q.E.P. CO., INC., a Delaware corporation with
its chief executive office and principal place of business at 1001 Broken Sound
Parkway NW, Suite A, Boca Raton, Florida 33487 (“Q.E.P.”), Q.E.P. - O’TOOL,
INC., a corporation with its chief executive office and principal place of
business at 1001 Broken Sound Parkway, NW, Suite A, Boca Raton, Florida, 33437,
MARION TOOL CORPORATION, a corporation with its chief executive office and
principal place of business at 1001 Broken Sound Parkway NW, Suite A, Boca
Raton, Florida 33487, ROBERTS CONSOLIDATED INDUSTRIES, INC., a Delaware
corporation with its chief executive office and principal place of business at
1001 Broken Sound Parkway NW, Suite A, Boca Raton, Florida 33487, ROBERTS
HOLDING INTERNATIONAL, INC., a Delaware corporation with its chief executive
office and principal place of business at 1001 Broken Sound Parkway NW, Suite A,
Boca Raton, Florida 33487, ROBERTS COMPANY CANADA LIMITED, an entity organized
in Ontario, Canada with its chief executive office and principal place of
business at 2070 Steeles Avenue, Bramalea, Ontario, Canada L6T1A7, Q.E.P. STONE
HOLDINGS, INC., a Florida corporation with a place of business at 1001 Broken
Sound Parkway NW, Suite A, Boca Raton, Florida 33487, Q.E.P. ZOCALIS HOLDING
L.L.C., a Delaware limited liability company with a place of business at 1001
Broken Sound Parkway NW, Suite A, Boca Raton, Florida 33487, BOIARDI PRODUCTS
CORPORATION, a Florida corporation, with its chief executive office and
principal place of business at 453 Main Street, Little Falls, New Jersey 07424,
ROBERTS CAPITOL, INC., a Florida corporation with a chief executive office and
principal place of business at 1001 Broken Sound Parkway NW, Suite A, Boca
Raton, Florida 33487, QEP-CALIFORNIA, INC., a California corporation with its
chief executive office and principal place of business at 1001 Broken Sound
Parkway NW, Suite A, Boca Raton, Florida 33487, (all of the foregoing are
hereinafter collectively referred to as, the “Borrower”), BANK OF AMERICA, N.A.,
successor-in-interest to FLEET CAPITAL CORPORATION (“BOA”) and HSBC BANK USA,
NATIONAL ASSOCIATION, successor-by-merger to HSBC BANK USA (“HSBC” and together
with BOA, the “Lenders” and each individually a “Lender”), and BANK OF AMERICA,
N.A., successor-in-interest to FLEET CAPITAL CORPORATION, with an office at 200
Glastonbury Boulevard, Glastonbury, Connecticut, 06033, as agent for the
Lenders, (hereinafter referred to as the “Agent”).

PREAMBLE

WHEREAS, pursuant to that certain Second Amended and Restated Loan Agreement
dated as of November 14, 2002 by and among the Borrower, the Lenders and the
Agent (as amended and in effect from time to time, the “Loan Agreement”), the
Lenders made, or agreed to make in the future, certain Loans to the Borrower
including the Revolving Loan;

WHEREAS, the Borrower has requested that the Agent and the Lenders amend the
Loan Agreement in order to, among other things, amend the definitions of
Borrowing Base and Eligible Accounts Receivable and increase the amount
available to Borrower under the Revolving Loan; and



--------------------------------------------------------------------------------

WHEREAS, the Agent and the Lenders are willing to amend the Loan Agreement
subject to and in reliance upon the representations, warranties,
acknowledgements, covenants and agreements of Borrower contained herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and acknowledging that the Agent and the Lenders are relying upon the
representations, warranties, acknowledgments, covenants and agreements of
Borrower contained herein, Borrower, the Agent and the Lenders agree as follows:

I. Acknowledgments and Affirmations.

A. Borrower, the Agent and the Lenders acknowledge and agree that capitalized
terms used herein and without definition shall have the meanings assigned to
them in the Loan Agreement.

B. Borrower acknowledges and affirms that:

1. As of October 1, 2008, Borrower is legally and validly indebted to the
Lenders under the Loan Agreement in the principal amount (including the face
amount of outstanding Letters of Credit) of $30,124,466.38 (USD) with respect to
the Revolving Loan and $2,226,332.87 (CAD)) with respect to the Mortgage Loan,
plus interest, fees and charges accrued and accruing thereon and thereunder, and
there is no defense, offset or counterclaim with respect to any such
indebtedness or independent claim or action against the Agent or the Lenders.

2. Before giving effect to this Amendment, all indebtedness of Borrower to the
Agent and the Lenders, whenever and however arising, is secured by a duly
perfected, first priority security interest in the Collateral.

C. Borrower represents and warrants that:

1. The resolutions previously adopted by the Board of Directors of each Borrower
with respect to the Loan Agreement and provided to Lenders have not in any way
been rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect,
except to the extent that they have been modified or supplemented to authorize
this Agreement and the documents and transactions described herein.

2. Each Borrower has the corporate power and authority to enter into this
Agreement and the transactions contemplated herein, and each Borrower has taken
all necessary corporate action to authorize this Agreement and the transactions
contemplated herein.

 

2



--------------------------------------------------------------------------------

3. All representations, warranties and covenants contained in the Loan
Agreement, and in the schedules and exhibits attached thereto, are true and
correct on and as of the date hereof, are incorporated herein by reference and,
with respect to each Borrower organized under the laws of any jurisdiction
within the United States or Canada are hereby remade.

4. No Borrower is currently in default under the Loan Agreement, and no
condition exists or has occurred which would constitute a default thereunder but
for the giving of notice or passage of time, or both.

D. Guarantor hereby represents and warrants that, all representations,
warranties and covenants contained in the Roberts Guarantee, and in the
schedules and exhibits attached thereto, are true and correct on and as of the
date hereof, are incorporated herein by reference and are hereby remade.

E. The consummation of the transactions contemplated herein (a) is not prevented
or limited by, nor does it conflict with or result in a breach of the terms,
conditions or provisions of, any Borrower’s articles of incorporation or bylaws,
or any evidence of indebtedness, agreement or instrument of whatever nature to
which any Borrower is a party or by which any of them is bound, (b) does not
constitute a default under any of the foregoing, and (c) does not violate any
federal, state or local law, regulation or order of any court or agency which is
binding upon any Borrower.

II. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

A. The definition of Borrowing Base in Section 1.1 is hereby amended by deleting
“$16,000,000” and replacing it with “$17,000,000”.

B. The definition of Eligible Accounts Receivable in Section 1.1 is hereby
amended by adding a new subparagraph (M) as follows:

 

  (M) It is not owed (i) by The Home Depot, Inc. and its affiliates or (ii) by
Lowe’s Companies, Inc. and its affiliates, in each case, representing any amount
(after exclusion of any amounts that are otherwise referred to and included in
clauses (A) through (L) of this definition) in excess of the percentage of the
amount of all Eligible Accounts Receivable set forth below (the “Concentration
Percentage”) based on the investment ratings of those Account Debtors by either
Moody’s Investors Service or Standard & Poor’s:

 

3



--------------------------------------------------------------------------------

Investment Rating of Account Debtor

 

Moody’s Investors Service

  

Standard & Poor’s

   Concentration
Percentage   Baa2 or higher    BBB or higher    70 % Baa3 or higher but less
than Baa2    BBB- or higher but less than BBB    65 % Less than Baa3    Less
than BBB-    55 %

Provided, however, that in the event of a change in the investment rating either
of The Home Depot, Inc. or of Lowe’s Companies, Inc. which would result in a
change to the Concentration Percentage applicable to such entity and its
Affiliates, such change in the Concentration Percentage shall (i) if such change
would result in an increase to the Concentration Percentage, be effective on the
date of such change in investment rating, and (ii) if such change would result
in a decrease to the Concentration Percentage, not be effective until the date
that is sixty (60) calendar days after such change in investment rating.

C. The following is added to the end of Section 2.2B as subsection (g):

 

  (g) The Lenders acknowledge and agree that (i) Q.E.P. may prepay, without
penalty or fee, the entire outstanding principal of the Mortgage Loan,
(ii) Roberts may obtain a mortgage loan (“Third Party Mortgage Loan”), in an
amount not to exceed Six Million Dollars (CAD), with a third party lender, which
loan may be secured solely by the property located at 2070 Steeles Avenue,
Bramalea, Ontario, Canada ( the “Property”), provided, however, that the lender
of the Third Party Mortgage Loan shall enter into an intercreditor agreement
with the Lenders and the Agent in form and substance satisfactory to the Agent;
(iii) in connection with the closing of the Third Party Mortgage Loan, the
Lenders shall waive the requirements of (a) Section 6.1 to permit the incurrence
of a mortgage over the Property by Roberts in favor of the lender of the Third
Party Mortgage Loan and (b) Section 6.2 to permit the incurrence by Roberts of
the Third Party Mortgage Loan; and (iv) to the extent that the Roberts Guarantee
only secures the obligation of Q.E.P. under the Mortgage Loan, Lenders shall
release Roberts from the Roberts Guarantee in the event that the outstanding
principal amount of the Mortgage Loan is paid in full.

 

4



--------------------------------------------------------------------------------

D. Schedule 2 to the Loan Agreement is hereby deleted and replaced with the
following:

SCHEDULE 2

COMMITMENTS

 

Lender

   Mortgage Loan
Commitment     Revolving Loan
Commitment     Total Commitment  

Bank of America, N.A.

   $
1,271,455.03 (USD
)
  $ 21,000,000 (USD )   $ 22,271,455.03 (USD )    $ 1,335,799.72 (CAD )    

HSBC Bank USA, National Association

   $
847,636.69 (USD
)
  $ 14,000,000 (USD )   $ 14,847,636.69 (USD )    $ 890,533.15 (CAD )           
                 

TOTAL

   $
2,119,091.72 (USD
)
  $ 35,000,000 (USD )   $ 37,119,091.72 (USD )    $ 2,226,332.87 (CAD )    

 

5



--------------------------------------------------------------------------------

III. Amendments to Revolving Credit Notes;

A. All references in that certain Second Amended and Restated Domestic Advances
Note dated March 31, 2005 by the Borrowers to Fleet Capital Corporation to
(1) $19,800,000.00 and (ii) Nineteen Million Eight Hundred Thousand Dollars are
hereby deleted and replaced with (a) $21,000,000.00, and (b) Twenty-One Million
Dollars, respectively.

B. All references in that certain Second Amended and Restated Domestic Advances
Note dated March 31, 2005 by the Borrowers to HSBC Bank USA, National
Association, to (i) $13,200,000.00 and, (ii) Thirteen Million Two Hundred
Thousand Dollars are hereby deleted and replaced with (a) $14,000,000.00 and
(b) Fourteen Million Dollars, respectively

IV. Conditions Precedent;

A. The effectiveness of this Agreement shall be subject to the satisfaction of
each of the following conditions:

1. The Agent and the Lenders shall, on or prior to the date of this Agreement,
have received each of the following, in form and substance satisfactory to the
Agent and its counsel:

(a) This Agreement, duly executed by Borrower;

(b) A certificate, dated as of the date of this Agreement, of the Secretary of
each Borrower, certifying the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and the other documents to be
delivered by it under this Agreement;

(c) An amendment fee of $13,000; and

(d) All other documents, instruments and agreements that the Agent and the
Lenders shall reasonably require in connection with this Agreement, including
without limitation those documents, instruments, and agreements required under
previous amendments to the Loan Agreement which have not yet been delivered to
the Agent and the Lenders.

2. The Agent and the Lenders shall, within two (2) weeks of the date of this
Agreement, have received each of the following, in form and substance
satisfactory to the Agent and its counsel:

(a) Copies of all corporate action taken by each Borrower, including resolutions
of its Board of Directors, authorizing the execution, delivery, and performance
of this Agreement and each other document to be delivered pursuant to this
Agreement, certified as of the date of this Agreement by the Secretary of such
Borrower; and

 

6



--------------------------------------------------------------------------------

(b) an opinion of counsel to the Borrowers in form and substance satisfactory to
the Agent;

V. Miscellaneous.

A. This Agreement shall be governed by and construed in accordance with the laws
of the State of Connecticut (except its conflicts of laws provisions).

B. Upon the execution of this Agreement, the Loan Agreement is amended to the
extent this Agreement amends the Loan Agreement. Except as specifically amended
by the terms of this Agreement, all terms and conditions set forth in the Loan
Agreement shall remain in full force and effect.

C. This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one instrument.

[The remainder of this page has been left blank intentionally.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

BORROWER:

Q.E.P. CO., INC.

By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:  

Authorized Signatory

Duly Authorized

Q.E.P.-O’TOOL, INC. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:  

Authorized Signatory

Duly Authorized

MARION TOOL CORPORATION By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized ROBERTS
CONSOLIDATED INDUSTRIES, INC. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized

 

1



--------------------------------------------------------------------------------

ROBERTS HOLDING INTERNATIONAL INC. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized ROBERTS
COMPANY CANADA LIMITED By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized Q.E.P. STONE
HOLDINGS, INC. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized Q.E.P.
ZOCALIS HOLDING, L.L.C. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized BOIARDI
PRODUCTS CORPORATION By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized

 

2



--------------------------------------------------------------------------------

ROBERTS CAPITOL, INC. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized
QEP-CALIFORNIA, INC. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized

 

3



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA, N.A., successor-in-interest to FLEET CAPITAL CORPORATION
By:  

/s/ Deirdre Z. Sikora

Name:   Deirdre Z. Sikora Title:   Vice President   Duly Authorized LENDERS:
BANK OF AMERICA, N.A., successor-in-interest to FLEET CAPITAL CORPORATION By:  

/s/ Deirdre Z. Sikora

Name:   Deirdre Z. Sikora Title:   Vice President   Duly Authorized

HSBC BANK USA,

NATIONAL ASSOCIATION successor-by-merger to HSBC Bank USA

By:  

/s/ Jose V. Mazariegos

Name:   Jose V. Mazariegos Title:   Senior Vice President   Duly Authorized

 

4